           Case 1:18-cv-06664-JPO Document 37 Filed 11/14/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
MICHAEL UNDERWOOD,

                                                          Plaintiff,
                                                                            DEFENDANT CITY OF NEW
                             -against-                                      YORK’S NOTICE OF MOTION
                                                                            TO DISMISS THE
TAFSC HOUSING DEVELOPMENT FUND, THE
                                                                            COMPLAINT____________
THIRD AVENUE FAMILY SERVICE CENTER, INC.,
LINDA WASHINGTON, CITY OF NEW YORK, NEW                                     18-cv-06664 (JPO)
YORK STATE HOMELESS HOUSING AND
ASSISTANCE CORPORATION

                                                          Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that upon the annexed Declaration of Assistant

Corporation Counsel Elizabeth H. Robins, dated November 14, 2018, and the exhibits annexed

thereto, the accompanying Memorandum of Law in Support of Defendant City of New York’s

Motion to Dismiss the Complaint, dated November 14, 2018, and upon all the papers and

proceedings previously had herein, Defendant City of New York (“City Defendant”) will move

this Court at the United States Courthouse for the Southern District of New York, 40 Foley

Square, New York, New York, 10007, before the Honorable J. Paul Oetken, United States

District Court Judge, at a time and date to be designated by the Court, for a judgment, pursuant

to Rule 12(b) of the Federal Rules of Civil Procedure, dismissing the Complaint against the City

Defendant on the grounds that the Complaint fails to state a claim upon which relief can be

granted.


                 PLEASE TAKE FURTHER NOTICE that pursuant to this Court’s order dated

October 30, 2018, opposing affidavits and answering memoranda are due to be served on or
           Case 1:18-cv-06664-JPO Document 37 Filed 11/14/18 Page 2 of 3



before November 28, 2018, and reply affidavits and memoranda of law shall be served on or

before December 5, 2018.

Dated:         New York, New York
               November 14, 2018


                                                  ZACHARY W. CARTER
                                                  Corporation Counsel of the
                                                  City of New York
                                                  Attorney for Defendant City of New York
                                                  100 Church Street, Room 2-109(g)
                                                  New York, New York 10007-2608
                                                  (212) 356-4539
                                                  erobins@law.nyc.gov

                                           By:    /s/ Elizabeth H. Robins
                                                  Elizabeth H. Robins
                                                  Assistant Corporation Counsel



cc:      BY E-FILE
         Abdul Karim Hassan
         Abdul K. Hassan Law Group PLLC
         Attorney for Plaintiff
         215-28 Hillside Avenue
         Queens Village, NY 11427
         718-740-1000
         Fax: 718-740-2000
         Email: abdul@abdulhassan.com

         Brian J Markowitz
         Goldstein Hall PLLC
         Attorney for Defendant New York State Homeless and Housing Assistance Corp.
         80 Broad Street Suite 303
         New York, NY 10004
         646-768-4100
         Fax: 646-219-2540
         Email: bmarkowitz@goldsteinhall.com




                                              2
Case 1:18-cv-06664-JPO Document 37 Filed 11/14/18 Page 3 of 3



        18-cv-06664 (JPO)
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK


        MICHAEL UNDERWOOD,

                                                                           Plaintiff,

                                         -against-

        TAFSC HOUSING DEVELOPMENT FUND, THE
        THIRD AVENUE FAMILY SERVICE CENTER,
        INC., LINDA WASHINGTON, CITY OF NEW
        YORK

                                                                           Defendants.
          DEFENDANT CITY OF NEW YORK’S NOTICE OF
             MOTION TO DISMISS THE COMPLAINT

                            ZACHARY W. CARTER
                   Corporation Counsel of the City of New York
                         Attorney for Defendant City of New York
                         100 Church Street, Room 2-109g
                         New York, New York 10007

                              Of Counsel: Elizabeth H. Robins
                              Telephone: (212) 356-4539
                              Matter No.: 2018-057327
        Due and timely service is hereby admitted.

        Dated: New York, New York............................................2018

        Signed: .....................................................................................

        Attorney for ................................................................................
